Case: 18-60792     Document: 00515564042         Page: 1   Date Filed: 09/14/2020




           United States Court of Appeals
                for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 14, 2020
                                  No. 18-60792                         Lyle W. Cayce
                                                                            Clerk

   Changsheng Du,

                                                                    Petitioner,

                                      versus

   William P. Barr, U.S. Attorney General,

                                                                   Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 204 499


   Before King, Stewart, and Southwick, Circuit Judges.
   Leslie H. Southwick, Circuit Judge:
         Petitioner Changsheng Du petitions for review of the Board of
   Immigration Appeals’ dismissal of his appeal of the Immigration Judge’s
   denial of asylum. The evidence does not compel a reasonable factfinder to
   conclude that Du has demonstrated he was persecuted because of his political
   opinion. The petition for review is DENIED.
              FACTUAL AND PROCEDURAL BACKGROUND
         Changsheng Du is a citizen of the People’s Republic of China. He was
   admitted to the United States in February 2011 and had nonimmigrant B-2
Case: 18-60792     Document: 00515564042           Page: 2   Date Filed: 09/14/2020




                                    No. 18-60792


   status with permission to remain until August 2011. Before August, Du
   applied for asylum and for withholding of removal, but the application was
   denied. The government instituted removal proceedings against Du in
   September 2011. He again sought asylum, withholding of removal, and
   protection under the Convention Against Torture.
          Du’s hearing on the merits did not occur until October 2017, and he
   was the sole witness. The narrative of events comes from Du’s testimony.
   In 2008, he opened a store in China near Chenzhou University that became
   successful. Government officials and local police would often come in and
   take small amounts of money or merchandise. Du would often comply with
   their requests. In 2008, local police asked him to donate money to a charity
   that he believed was a pretext, but he complied. Beginning in 2010, the local
   police Chief Ning Ma began insisting that Du sell his shop to Ma at a low
   price; Du refused. A few months later, after Du finished remodeling his
   store, the police told Du he could not reopen because the renovation did not
   meet certain requirements. Du followed those requirements for the next
   remodel, but Ma refused to allow him to reopen. Ma and Du began to argue
   at the entrance of the store about the store’s renovations and Du’s ability to
   re-open. A crowd gathered to listen. Ma told Du, “I just don’t want you to
   start your business again. If you have the guts, why don’t you just go sue
   me.” Du said he wanted to sue. Ma summoned more police officers and
   claimed that Du was disturbing the “social order.” The police began
   breaking items in the shop, then a “moving company” came and began
   removing counters and shelves.
          Du filed a formal complaint against Ma with the city government and
   another with the Public Security Bureau of Chenzhou City. A few days later,
   policemen came to Du’s house and took him to the police station. There, he
   was slapped, kicked, and suspended between two desks while tied to a stick.
   The officers told Du they wanted “to give [him] a lesson.” They told him to



                                         2
Case: 18-60792      Document: 00515564042           Page: 3    Date Filed: 09/14/2020




                                     No. 18-60792


   be quiet or else he would “be dead right away.” When Du tried to explain
   that he did nothing wrong, the officers told him that he must have done
   something wrong, or he would not have been beaten. They also told him to
   confess to avoid more beatings.
          After being detained about 80 hours, Du was released. As a condition
   of release, he promised not to “petition . . . the government again.” He also
   paid a fine and promised to report back to the police station each week. After
   his release, Du went to the hospital for a check-up, and submitted a medical
   certificate in his asylum application outlining his injuries. The date on the
   medical certificate predated the incident by one year.
          The Immigration Judge denied all three claims for relief and ordered
   Du’s removal. He found that Du was not credible because of inconsistencies
   between his written application and oral testimony and that Du failed to
   present reliable and reasonably available corroborative evidence.            The
   Immigration Judge also found that Du had failed to establish a nexus between
   his persecution and the protected ground of political opinion. Du appealed
   to the Board of Immigration Review. The Board dismissed his appeal. For
   the asylum claim, the Board based its dismissal only on a lack of evidence of
   a nexus between persecution and political opinion, without addressing
   whether Du was credible or had presented reasonably available corroborating
   evidence. Du now seeks review of the Board’s dismissal of his appeal.
                                   DISCUSSION
          Du’s petition for review raises three issues, all relating to the denial of
   his application for asylum. First, Du argues that the Immigration Judge erred
   by finding that Du lacked credibility. Next, he argues that the Board’s
   decision should be reversed and remanded because he presented enough
   corroborating evidence of a likelihood of future persecution. Finally, Du




                                           3
Case: 18-60792      Document: 00515564042          Page: 4   Date Filed: 09/14/2020




                                    No. 18-60792


   claims that the Board erred in concluding that no nexus existed between Du’s
   persecution and his anti-corruption political belief.
          This court has no authority to review an immigration judge’s decision
   unless that decision had some impact on the Board’s decision, such as when
   the Board adopts fact-findings. Wang v. Holder, 569 F.3d 531, 536 (5th Cir.
   2009). We review the Board’s legal determinations de novo and factual
   findings for substantial evidence. Ghotra v. Whitaker, 912 F.3d 284, 287–88
   (5th Cir. 2019). We may reverse the Board’s factual findings only if the
   evidence compels a contrary conclusion, which means that “no reasonable
   factfinder could conclude against it.” Wang, 569 F.3d at 536–37.
          The Attorney General has discretion to grant asylum to a “refugee.”
   8 U.S.C. § 1158(b)(1). A refugee is a person outside his country who is
   unwilling to return because of “persecution or a well-founded fear of
   persecution on account of race, religion, nationality, membership in a
   particular social group, or political opinion.” § 1101(a)(42)(A). The asylum
   seeker’s political opinion must be “at least one central reason for
   persecuting” him. § 1158(b)(1)(B)(i).
          We begin by combining Du’s first two issues. Du claims that the
   Immigration Judge erred by finding that Du was not credible and that Du’s
   corroborating evidence was an insufficient basis for granting asylum. Our
   review of the decision, though, reveals that the Board declined to address the
   Immigration Judge’s determinations of a lack of credibility and of
   corroborative evidence. We therefore have no authority to review those
   determinations. See Wang, 569 F.3d at 536.
          The only issue for our review, then, is whether Du sufficiently
   demonstrated a nexus between his persecution and a political opinion that he
   expressed. Whether an asylum seeker has demonstrated that nexus is a
   question of fact. Thuri v. Ashcroft, 380 F.3d 788, 791 (5th Cir. 2004). An




                                          4
Case: 18-60792      Document: 00515564042            Page: 5   Date Filed: 09/14/2020




                                    No. 18-60792


   asylum seeker must demonstrate not just that the persecutor was motivated
   in some measure by the asylum seeker’s actual or imputed political belief, but
   that the political belief was “one central reason” for the persecution. Matter
   of N-M-, 25 I. & N. Dec. 526, 531 (BIA 2011); 8 U.S.C. § 1158(b)(1)(B)(i).
          We start with whether Du’s actions constituted the expression of a
   political belief, then turn to whether any actual or imputed political beliefs
   were a central reason for his persecution.           Opposition to government
   corruption may constitute the expression of a political belief. Matter of N-M-,
   25 I. & N. Dec. at 528. In making this determination:
          First, an Immigration Judge may consider whether and to what
          extent the alien engaged in activities that could be perceived as
          expressions of anticorruption beliefs. . . . Next, an Immigration
          Judge should consider any direct or circumstantial evidence
          that the persecutor was motivated by the alien’s perceived or
          actual anticorruption beliefs. . . . An Immigration Judge should
          also consider evidence regarding the pervasiveness of
          government corruption, as well as whether there are direct ties
          between the corrupt elements and higher level officials.
Id. at 532–33. The asylum seeker must demonstrate that the persecutors
   knew of his political belief and persecuted him because of it. Ontunez-Tursios
   v. Ashcroft, 303 F.3d 341, 351 (5th Cir. 2002).
          Du argues that his actions demonstrate the expression of an anti-
   corruption political belief. He relies in part on his public disagreement with
   Ma outside his store. He also argues that his official complaints against Ma
   and the fact that he discussed Ma with members of the community are further
   evidence of his anti-corruption political opinion.
          To support that an anti-corruption political opinion was one central
   reason for his persecution, Du emphasizes the short time between his filing
   complaints against Ma and his persecution by the police. Du also sees it as




                                          5
Case: 18-60792      Document: 00515564042            Page: 6   Date Filed: 09/14/2020




                                      No. 18-60792


   significant that he was released only after he agreed to stop petitioning the
   government.     He further argues that the Board failed to consider the
   pervasiveness of corruption of the government at the local level and stressed
   the fact that the persecutors were not national officials. Together, Du argues
   that the evidence is sufficient to compel a reasonable factfinder to conclude
   that he was persecuted because of his anti-corruption political belief.
          In some cases, opposition to corruption may provide evidence of
   expressing a political opinion. Matter of N-M-, 25 I. & N. Dec. at 528. On
   the other hand, someone may resist extortion for non-political reasons such
   as wanting to keep his money. Id. at 528 n.1. The fact that Du filed a
   complaint does not by itself tell us his motive. Du’s previous acquiescence
   to local policemen’s extortions when they came in his store asking for money
   or merchandise further undermines his claim of an anti-corruption political
   belief. One could conclude that Du expressed a political opinion, but the
   evidence does not compel that conclusion. “The alien must show that the
   evidence was so compelling that no reasonable factfinder could conclude
   against it.” Wang, 569 F.3d at 537.
          Likewise, the motivations of the persecutors are uncertain. Here, it
   was reasonable for the Board to conclude that local officials may have sought
   to punish Du for threatening their criminal scheme, for filing a complaint
   against them, or for refusing to sell his store. All of these are personal, not
   political, reasons to punish Du.
          In one of our precedents, the asylum seeker claimed she was raped and
   physically abused by several officers on account of a political opinion. Thuri,
380 F.3d at 790. This persecution occurred after her father had reported
   those officers to local authorities for seizing a truck of goods that her father
   was driving. Id. at 790. There, the Immigration Judge concluded that the
   criminals were motivated by personal reasons unrelated to political beliefs.




                                           6
Case: 18-60792      Document: 00515564042          Page: 7   Date Filed: 09/14/2020




                                    No. 18-60792
Id. at 791. On petition for review, the court held that one could disagree with
   the Immigration Judge’s conclusion that the officers retaliated for personal,
   non-political reasons. Id. at 793. The evidence as to motive was not so
   compelling that a reasonable factfinder would have to disagree with the
   Immigration Judge. Id. The petition for review was denied. Id.
          Here too the evidence could lead a factfinder to conclude either way.
   On the one hand, Du challenged Ma publicly and filed official complaints
   against him. On the other hand, the officers could have been motivated by
   personal reasons arising out of their interactions with Du.         Because a
   reasonable factfinder would not be compelled to conclude that Du was
   persecuted for political rather than personal reasons, Du has not met his
   burden for this petition. Thuri, 380 F.3d at 793.
          The petition for review is DENIED.




                                         7